John D. Bennett, S.
The teistator herein by paragraph Fourth of his will .devised his real property at 36 Pine Street, Long Beach, New York, to this daughter Anita, and .by paragraph Fifth of his will devised his real property at 321 Virginia Street, Oceanside, New York, to his widow. Prior to his death the testator, in 1957, conveyed the Long Beach property by two deeds to Leone Associates, Ltd., and in the same year the testator and his wife conveyed the Oceanside property to the same corporation, both conveyances being without consideration.
*698The testator owned all of the stock of this corporation, and all of the income and charges against these properties were credited to and against the testator personally. The corporation was dissolved by proclamation of the State of New York prior to his death.
It is clear from the will that the testator’s intent was to devise 'all his right, title and interest in these two properties to the devisees named. As was stated in Matter of Morawetz (35 Misc 2d 762, 774): “ To effectuate an intent so clearly expressed courts have often disregarded the corporate form” (citing Matter of Friedman, 177 App. Div. 755).
Title to the Long Beach property passed to the testator’s daughter pursuant to paragraph Fourth of his will, 'and title to the Oceanside property passed to the testator’s widow pursuant to paragraph Fifth of his will.